 



Exhibit 10.1

     
TO:
  [NAME]
 
   
FROM:
   
 
   
DATE:
  [DATE]
 
   
SUBJECT:
  Fiscal 2009 Management Incentive Bonus Plan

PERSONAL AND CONFIDENTIAL
This memorandum will serve as your formal Management Incentive Bonus Plan (the
“Plan”) document for SMSC’s (the “Company’s” or “Company”) fiscal year 2009
ending February 28, 2009. Your total “At-Plan” annual incentive bonus target is
[Dollar Amount or Percentage of Salary]. There are four components to your Plan:

  1.   Quarterly incentives based on the Company attaining its year-to-date
revenue goals.     2.   Quarterly incentives based on the Company attaining its
year-to-date non-GAAP net income (“NI”) goals.     3.   A year-end incentive
based on the Company achieving its strategic business goals, which can be
adjusted based on individual performance.     4.   “Upside bonuses” for
over-plan revenue and NI achievement.

1. Revenue Performance Incentives — worth one-third of your total At-Plan annual
incentive bonus target. Three-quarters of any earned quarterly revenue incentive
is paid as a restricted stock award (“RSA”), which vests over three years
(25/25/50% per year). One-quarter of any earned quarterly revenue incentive is
banked until the end of the year and will be adjusted based on full year revenue
attainment.
Up to one-fourth of the revenue performance incentive bonus is earned in each
fiscal quarter if the Company attains its quarterly year-to-date business plan
revenue goal. For quarterly bonuses to be awarded, actual year-to-date revenue
must be equal to or greater than certain thresholds relative to year-to-date
business plan goals. The spread between the quarterly thresholds and
year-to-date goals vary from one quarter to another. Sixty percent of the
quarterly bonus is awarded if the year-to-date revenue goal is achieved at the
threshold amount and increases from 60% to 100% proportionately up to full goal
attainment.
Any portion of the quarterly revenue incentive not earned for a quarter is
carried forward for possible payment at the end of the year if the actual full
year performance is at or above the full year threshold. Any RSA bonus amounts
that are carried forward are awarded on a pro-rata basis at year end if the
actual full year revenue attainment is above the threshold amount, but only to
the extent that the total of the incentives awarded, and to-be-awarded, is less
than the pro-rata percentage calculation for the entire year. In the event the
total revenue performance incentives awarded for the first, second and third
quarters exceed the total amount that should

1



--------------------------------------------------------------------------------



 



have been paid on a year-to-date basis through the fourth quarter, any such
overpayment will be deducted from any additional incentives earned under any
part of this Plan.
2. NI Performance Incentives — worth one-third of your total At-Plan annual
incentive bonus target. Three-quarters of any earned quarterly NI incentive is
paid as a restricted stock award (“RSA”), which vests over three years
(25/25/50% per year). One-quarter of any earned quarterly NI incentive is banked
until the end of the year and will be adjusted based on full year NI attainment.
Up to one-fourth of the NI performance incentive bonus is earned in each fiscal
quarter if the Company attains its quarterly year-to-date business plan NI goal.
For quarterly bonuses to be awarded, actual year-to-date NI must be equal to or
greater than certain thresholds relative to year-to-date business plan goals.
The spread between the quarterly thresholds and year-to-date goals vary from one
quarter to another. Sixty percent of the quarterly bonus is awarded if the
year-to-date NI goal is achieved at the threshold amount and increases from 60%
to 100% proportionately up to full goal attainment.
Any portion of the quarterly NI not earned for a quarter is carried forward for
possible payment at the end of the year if the actual full year performance is
at or above the full year threshold. Any RSA bonus amounts that are carried
forward are awarded on a pro-rata basis at year end if the actual full year NI
attainment is above the threshold amount, but only to the extent that the total
of the incentives awarded, and to-be-awarded, is less than the pro-rata
percentage calculation for the entire year. In the event the total NI
performance incentives awarded for the first, second and third quarters exceed
the total amount that should have been paid on a year-to-date basis through the
fourth quarter, any such overpayment will be deducted from any additional
incentives earned under any part of this Plan.
3. Strategic Incentive — worth one-third of your total At-Plan annual incentive
bonus target, all paid in cash.
This year-end incentive bonus is based on achieving strategic goals approved by
the Compensation Committee of the Board of Directors and may be adjusted for
individual performance. Any earned annual incentive is paid in cash.
4. Over-Plan Achievement Incentives — worth up to one-fifth of the At-Plan
Revenue Performance Incentive plus up to one-fifth of the At-Plan NI Performance
Incentive, all paid in cash.
These year-end incentive bonuses are based on the Company exceeding its annual
business plan revenue goal and annual business plan NI goal. The maximum
over-plan achievement incentives are one-fifth (20%) of the at-plan revenue
performance incentive target (or 6.67% of your total Annual At-Plan Incentive
Target) plus one-fifth (20%) of the at-plan NI performance incentive target (or
6.67% of your total Annual At-Plan Incentive Target) for a total of 13.33% of
your total Annual At-Plan Incentive Target. The maximum over-plan revenue and NI
achievement incentives are based on the Company achieving certain annual revenue
and NI above plan goals,

2



--------------------------------------------------------------------------------



 



as defined by the Board of Directors. Over-plan incentive bonuses are paid
prorata for achievement between the business plan goal and the over-plan goal
for both revenue and NI. Any earned over-plan incentive bonuses are paid in
cash.
Summary
The components of your fiscal 2009 Management Incentive Plan are summarized in
the following table.
Percent of Total Annual At-Plan Incentive Target By Incentive Plan Component

                              At-Plan   Maximum Over-   Maximum Bonus    
Achievement   Plan Achievement   Award      
Revenue Incentive
    33.3 %     6.7 %     40.0 %
Net Income Incentive
    33.3 %     6.7 %     40.0 %
Annual Strategic Incentive
    33.3 %             33.3 %      
 
    100.0 %     13.3 %     113.3 %

Forms of payment for any earned incentives are summarized in the following
table.
Earned Incentives Payment Form By Incentive Plan Component

              At-Plan   Over-Plan     Achievement   Achievement
Revenue Incentive
  75% paid as RSAs,
25% banked until year end, adjusted for
full year performance and paid as cash.   Paid as cash.
 
       
Net Income Incentive
  75% paid as RSAs,
25% banked until year end, adjusted for
full year performance and paid as cash.   Paid as cash.
 
       
Annual Strategic Incentive
  Paid as cash.    

Other Terms and Conditions:

3



--------------------------------------------------------------------------------



 



  •   You must return a signed copy of this agreement and return it to Andy
Solowey to be eligible for any fiscal 2009 MIP awards.     •   For purposes of
this plan, actual results will exclude certain items that are not indicative of
the normal operating performance. NI is computed on a non-GAAP basis.     •  
Earned cash incentives will be determined and paid following the public release
of the Company’s year-end financial results.     •   Earned quarterly RSAs are
generally granted three days after the public release of the Company’s quarterly
financial results and are subject to approval by the Compensation Committee.    
•   No incentive will be paid to you if you are not employed by the Company at
the time when incentives are approved and ready for payment.     •   The Company
reserves the right to amend the plan in any way and at any time upon written
notice.     •   Any dispute over the interpretation of any part of the plan will
be judged and decided by the Company’s Compensation Committee.

You are required to keep all information in connection with your individual
at-plan annual incentive bonus target confidential. If the Company determines
that you fail to keep this information confidential, any incentive awards may be
forfeited.
Read, understood and agreed:
                                                             Date:  
                                       

4